966 F.2d 701
296 U.S.App.D.C. 181
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jacqueline CARR, Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION.
No. 88-5242.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss for failure to prosecute, the response to the court's order to show cause filed July 2, 1991, the motion for an extension of time or for a stay contained therein, and the reply, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the motion to dismiss be granted.   See D.C.Cir.Rule 23.   Carr has repeatedly failed to comply with the orders and rules governing this appeal.   She failed to submit her brief by April 15, 1991, as required by order of March 5, 1991;  moved for an extension of time three days after her brief was due, in violation of D.C.Cir.Rule 11(f)(2);  failed to file her brief by the revised due date of May 15, 1991, as required by order of April 18, 1991;  made no further submissions until she was ordered to show cause why the appeal should not be dismissed;  and filed her response to the order to show cause six days after the August 2 deadline established by order of July 2, 1991.   Carr's noncompliance is not excused by the loss of bankruptcy records in the Eastern District of Louisiana because Carr learned that the records were missing in March of 1991.   Moreover, the missing bankruptcy records are not relevant to this appeal, which concerns only the district court's dismissal of Carr's action for failure to prosecute.   See Mathes v. Commissioner of Internal Revenue, 788 F.2d 33, 35 (D.C.Cir.1986) ("The substantive merits of a claim are of course irrelevant to the propriety of a dismissal for failure to prosecute....").  It is


4
FURTHER ORDERED that the motion for an extension of time or for a stay be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.